Citation Nr: 9909915	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-23 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
including as a residual of exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1946 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to service connection for hearing 
loss, basal cell carcinoma as a result of exposure to 
herbicides, and impotency.  The veteran submitted a notice of 
disagreement as to the denials of service connection for all 
three of those disabilities.  In June 1997 the RO issued a 
statement of the case as to those issues.  In August 1997, 
the veteran submitted a VA Form 9, Appeal to Board of 
Veterans Appeals, in which he referred only to the denial of 
service connection for basal cell carcinoma.  Although the RO 
has certified the appeal as encompassing the issues of 
entitlement to service connection for hearing loss and 
impotence, in addition to basal cell carcinoma; the veteran 
has not submitted a substantive appeal as to the former 
issues.  The only issue, which has been developed for 
appellate consideration by the Board, is that of entitlement 
to service connection for basal cell carcinoma.  38 U.S.C.A. 
§ 7105(a)(West 1991); 38 C.F.R. § 20.200 (an appeal consists 
of a timely notice of disagreement and after the issuance of 
a statement of the case, a substantive appeal).

The Board notes that in a written brief submitted to the 
Board and dated in March 1999, the veteran's representative 
listed the issues on appeal as including entitlement to 
service connection for "hearing" and "impotency."  This 
statement cannot be deemed a substantive appeal because it 
was not submitted to the VA office from which the veteran 
received notice of the rating decision being appealed.  38 
C.F.R. § 20.300 (1998); see also Zevalkink v. Brown, 6 Vet. 
App. 483 (1994) (holding that the provisions of § 20.300 
generally require that a notice of disagreement be filed with 
the RO making the rating decision being appealed).

A review of the evidence of record discloses that by rating 
decision dated in May 1997, service connection for 
arteriosclerotic heart disease was granted, with an 
evaluation of 30 percent assigned, effective March 7, 1997.  
Also, service connection for scarring from right inguinal 
hernia repair was granted, with a noncompensable evaluation 
assigned, effective March 7, 1997.  Additionally, service 
connection for arthritis of the right foot was denied.  By 
rating decision dated in July 1997, a 30 percent evaluation 
for the arteriosclerotic heart disease was continued.  No 
disagreement with the rating decisions has been associated 
with the claims folder.  

A review of the evidence of record discloses by rating 
decision dated in March 1982, service connection for a skin 
cancer, claimed as due to Agent Orange exposure, was denied 
on the basis that there was no evidence to support the 
veteran's contention that his current skin condition was 
related to service.  It was noted in the rating decision that 
the service medical records were unavailable at the time.  
The veteran was notified of the determination by 
communication dated in April 1982.  A timely appeal did not 
ensue.

The veteran sought to reopen his claim in December 1996.  The 
RO had the service medical records available for review and 
considered the matter on a de novo basis.  No reference was 
made to the prior denial.  Although the RO has considered the 
claim for service connection on a de novo basis, the Board 
must initially determine whether new and material evidence 
has been submitted regardless of the RO's actions.  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  The Board must address 
the question of new and material evidence in the first 
instance because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying 
an identical analysis to claims previously and finally 
denied, whether by the Board or the RO).

Only where the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) recently announced a three-step test with 
respect to new and material cases.  Under the Elkins test, VA 
must first determine whether the veteran has submitted new 
and material evidence under § 3.156 (1998) to reopen a claim; 
and, if so, VA must determine whether the claim is well 
grounded based on a review of all the evidence of record; 
and, lastly, if the claim is well grounded, VA must proceed 
to evaluate the merits of the claim, but only after ensuring 
that the duty to assist has been fulfilled.  Winters v. West, 
No. 97-2180, slip op. At 4 (U.S. Vet. App. February 17, 
1999); Elkins v. West, No. 97-1534 slip op. 15 (U.S. Vet. 
App. February 17, 1999).  The Board finds that the service 
medical records constitute new and material evidence to 
reopen the claim.  These records are probative of the 
veteran's claim, and must be considered in order to fairly 
adjudicate that claim.  As new and material evidence has been 
submitted to reopen the claim, the Board will address the 
question of whether the claim is well grounded below.


FINDING OF FACT

There is no competent evidence of basal cell carcinoma during 
service or to a compensable level within one year of service, 
and there is no competent medical evidence linking basal cell 
carcinoma to service, including exposure to herbicides or 
Agent Orange during service.  


CONCLUSION OF LAW

The claim of service connection for basal cell carcinoma, 
including as a residual of exposure to Agent Orange, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial question in this case is whether the veteran's 
claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
plausible to satisfy the initial burden of § [5107]."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See Epps v. Gober, 126 F. 3d. 1464, 1468 (1997); 
38 U.S.C.A. § 5107(a).  

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and 
(3) evidence of a nexus between the inservice injury or 
disease and a current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App.  498 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In the case of basal cell 
carcinoma, service connection may be presumed if the disease 
is manifested to a compensable degree of 10 percent or more 
within one year following discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.307(a), 3.309(a) (1998).  

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served in active duty in Vietnam during the Vietnam Era and 
currently have one of the diseases listed in 38 C.F.R. 
§ 3.309(e) (1998).  38 C.F.R. § 3.307(d)(6) (1998).  The 
veteran's active duty, as noted above, included service in 
Vietnam and during the Vietnam Era.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation. Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cri. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to Agent Orange.  
Brock v. Brown, 10 Vet. App. 155, 160 (1997).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  


Factual Background

A review of the service medical records is without reference 
to abnormalities of the skin.  In his report of medical 
history made in conjunction with retirement examination in 
March 1968, the veteran denied ever having had skin diseases.  
Clinical evaluation at that time reflects normal skin.  

The post service medical records include the report of a VA 
neurosurgery clinic visit in March 1981 when the veteran was 
seen for complaints of left arm pain and numbness.  He also 
referred to increased size of pigmented areas.  He complained 
of pigmented lesions of the arms and face, and was concerned 
with the lesions of the face.  On observation there were 
multiple benign hyperkeratotic lesions over the arms.  He was 
referred to a dermatology clinic where a biopsy in July 1981 
resulted in a diagnosis of basal cell carcinoma. 

At the time of Agent Orange examination by VA in January 
1982, concerns included brown spots on the arms, forearms, 
and face, which increased with sun exposure.

At the time of service department hospitalization in July 
1984, for a condition not currently at issue, it was reported 
that there were no rashes, excoriations, or discoloration of 
the skin.  

Analysis

The veteran's primary contention is that his basal cell 
carcinoma is a result of exposure to Agent Orange during 
service in Vietnam.  While he had Vietnam service, basal cell 
carcinoma is not a presumptive disease listed at 38 C.F.R. 
§ 3.309(e).  Accordingly, the veteran's basal cell carcinoma 
cannot be service connected on a presumptive basis under that 
regulation.  Service connection could still be established 
for this disability, if the veteran submitted competent 
evidence linking his basal cell carcinoma to service or to 
Agent Orange exposure.  See Combee v. Brown, 34 F. 3d. 1039 
(Fed. Cir. 1994).  In this case, there is no medical evidence 
of record linking the veteran's skin cancer to his period of 
service, including exposure to herbicides while in Vietnam.  

In the current appeal, the veteran asserts that he was 
treated for basal cell carcinoma as early as 1970 at a VA 
facility.  This assertion is contrary to information reported 
by the veteran in his original claim received in January 
1982.  In his earlier claim, he reported no treatment for 
basal cell carcinoma prior to 1981.  More importantly, even 
if it is accepted that basal cell carcinoma was treated by VA 
in 1970, that fact would not provide a basis for finding his 
claim well grounded.  A finding of basal cell carcinoma in 
1970, would fall outside of the presumptive period for that 
disease, and competent evidence of a nexus to service would 
still be required. 

As a lay person, the veteran is not competent to diagnose 
skin cancer during service or within the presumptive period, 
or to offer an opinion as to the cause of the skin cancer 
discovered after service.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the absence of any competent evidence linking basal cell 
carcinoma to service, the claim is not well grounded, and 
must be denied.  Wade.


ORDER

Service connection for basal cell carcinoma, including as a 
residual of exposure to Agent Orange is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

